     Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 1 of 12 PageID #: 1370



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

CHRISTOPHER ELLIS, ROBERT SCHMITZ,                                                      PLAINTIFFS
and GREGORY SURBECK, on behalf of
themselves and all others similarly situated

V.                                                      CIVIL ACTION NO. 3:18-CV-73-SA-JMV

BAPTIST MEMORIAL HEALTH CARE
CORPORATION                                                                             DEFENDANT

                            ORDER AND MEMORANDUM OPINION

        Christopher Ellis, Robert Schmitz, and Gregory Surbeck, on behalf of themselves and all

others similarly situated, filed their Complaint [1] against Baptist Memorial Health Care

Corporation in this Court on March 26, 2018, alleging violations of the Fair Labor Standards Act.

Now before the Court is the Defendant’s Motion [138] for Decertification of Collective Action.

                                 Factual and Procedural Background

        The named Plaintiffs were formerly employed by the Defendant at its Oxford, Mississippi

location from January 2015 through November 2017.1 They operated as emergency medical teams

consisting of a combination of emergency medical service drivers, emergency medical technicians,

and paramedics. The Plaintiffs generally worked either two 24 -hour shifts per workweek or four

12-hour shift per workweek. Regardless of the specific shifts the Plaintiffs worked, they allege that

the Defendant failed to compensate them for the total 48 hours worked each week. Therefore, they

argue that they were not properly paid for the overtime hours they worked during the relevant time

period, allegedly in violation of the FLSA.2


1
  The Plaintiffs’ employment ended once the Defendant began contracting with a third party to obtain the
services previously provided by the Plaintiffs.
2
  The backpay calculations will differ for each Plaintiff only because of the specific schedules and hours
worked, the amount of any other overtime compensation the Defendant has paid, and the regular rate and
overtime pay for the Plaintiffs. The Plaintiffs include the following information in their Complaint [1]:
     Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 2 of 12 PageID #: 1371



       On April 5, 2018, the Plaintiffs filed a Motion [6] for conditional certification of the

collective action, asserting that the Defendant maintains an unlawful policy of refusing to

compensate the Plaintiffs for certain overtime hours unless the Plaintiffs show they were out on a

call, in the ambulance, or performing some other job duty described by the Defendant because the

Defendant characterizes the unpaid hours as “down time.” The Plaintiffs claim they were often

discouraged from challenging or requesting the payment of certain hours. On February 27, 2019,

this Court entered an Order [41] conditionally certifying this case as a collective action. The Court

then entered a supplemental Order [48] approving the Plaintiffs’ notice form and allowing them to

notify potential opt-in Plaintiffs. The docket reflects that 42 opt-in Plaintiffs were then found at the

Defendant’s Oxford, New Albany, Calhoun City, and Columbus locations. Through the present

Motion [138], the Defendant seeks to have the conditional class decertified, specifically requesting

that this Court find that the Plaintiffs are not similarly situated and that the Defendant’s defenses to

the claims asserted would require significant individual inquiry.

                                       Analysis and Discussion

       Under § 207(a) of the FLSA, covered employers are required to pay nonexempt employees

an overtime rate of one and one-half times their regular pay rate for hours worked over forty hours

in a workweek. 29 U.S.C. § 207(a).3 “29 U.S.C. § 201 et seq., provides that an employee may bring

an action to recover damages for specified violations of the Act on behalf of himself and other

‘similarly situated’ employees.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 69, 133 S. Ct.

1523, 185 L. Ed. 2d 636 (2013). The Fifth Circuit has declined to set a standard for certifying a


Christopher Ellis was employed as an emergency medical technician for five years with an hourly rate of
$12.50 per hour. Robert Schmitz was employed as a paramedic for five years with an hourly rate of $23.22
per hour. Gregory Surbeck was employed as a paramedic for three years with an hourly rate of $16.97 per
hour.
3
  The Defendant filed a separate Motion [140] for Summary Judgment arguing that it is an employer under
the Motor Carrier Act as opposed to the FLSA. This Court has addressed that issue at length in a separate
Order and Memorandum Opinion [159] denying the Defendant’s request for summary judgment.

                                                   2
     Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 3 of 12 PageID #: 1372



collective action and has recently rejected the Lusardi approach for such analysis. Swales v. KLLM

Transport Services, LLC, 2021 WL 98229 at *1 (5th Cir. Jan. 12, 2021) (citing Lusardi v. Xerox

Corp., 118 F. R. D. 351 (D.N.J. 1987)).4 Specifically, Lusardi advises a two-step certification

analysis: (1) the notice stage and (2) the merits, or “opt in,” stage.5 This Court previously analyzed

the first prong at length in its Order [41] conditionally certifying the class action. The Court sees no

need to repeat that analysis here but will instead turn to the second step of the analysis.

        “At the second step, or final stage, ‘[p]laintiffs seeking to maintain an opt-in class action

bear the burden to show that they are similarly situated with respect to their job requirements and

pay provisions.’” Bouaphakeo v. Tyson Foods, Inc., 564 F. Supp. 2d 870, 892 (N.D. Iowa 2008)

(quoting Kautsch v. Premier Communications, 2008 WL 294271 at *2 (W.D. Mo. Jan. 31, 2008)

(internal citation omitted)). “Although the plaintiff’s burden at this final stage is more strict than at

the notice stage, the plaintiff need not show that opt in plaintiffs are ‘identically situated.’” Id.

(quoting Fast v. Applebee’s International, Inc., 243 F.R.D. 360, 363 (W.D. Mo. 2007)).

        Courts consider three factors when determining whether putative class members are

similarly situated: “(1) the disparate factual and employment settings of the individual plaintiffs; (2)

the various defenses available to the defendant which appear to be individual to each plaintiff; and

(3) fairness and procedural considerations.” Burke v. Management and Training Corp., 2018 WL



4
  In its analysis, the Swales court focused on the notice stage of collective action proceedings and specifically
determined that “a district court must rigorously scrutinize the realm of ‘similarly situated’ workers, and must
do so from the outset of the case, not after a lenient, step-one ‘conditional certification.’” Swales, 2021 WL
98229 at *2. The case at hand, however, is past the notice stage in the proceedings, all opt-in Plaintiffs have
been identified, parties have conducted discovery, and the Court is now ready to rule on whether any
collective action shall continue. This Court therefore, does not have the same focus as that in the Swales case
– the notice stage proceeding analysis in a collective action case – but this Court has nevertheless incorporated
the Swales court’s guidance as to approaching the information presented from discovery throughout this
Order.
5
  “The merits stage typically occurs after discovery is mostly complete and upon motion by the defendant.”
Santinac v. Worldwide Labor Support of Illinois, Inc., 107 F. Supp. 3d 610, 615 (S.D. Miss. 2015) (quoting
Tice v. AOC Senior Home Health Corp., 826 F. Supp. 2d 990, 995 (E.D. Tex. 2011)).

                                                       3
    Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 4 of 12 PageID #: 1373



4038115 at *2 (N.D. Miss. Aug. 23, 2018) (quoting Rousell v. Brinker International, Inc., 441 Fed.

Appx. 222, 226 (5th Cir. 2011)). “These factors, however, are not mutually exclusive, and there is

considerable overlap among them.” Id. (citing Johnson v. Big Lots Stores, Inc., 561 F. Supp. 2d 567,

574 (E.D. La. 2008)).

       Although the above factors are the predominant factors in the decertification analysis, the

district court must weigh those factors considering “the fundamental purpose of 29 U.S.C. § 216(b):

(1) to lower costs to the plaintiffs through the pooling of resources; and (2) to limit the controversy

to one proceeding which efficiently resolves common issues of law and fact that arose from the

same alleged activity.” Bouaphakeo, 564 F. Supp. 2d at 892-93 (quoting Kautsch, 2008 WL 294271

at *2 (internal quotations omitted)). Since “at the second step, the court has much more information

and is in a position to ‘make a factual determination on the similarly situated question,’… ‘plaintiffs

must clear a higher hurdle to continue.’” Id. at 893 (quoting Mooney v. Aramco Services, Co., 54

F.3d 1207, 1214 (5th Cir. 1995); Frank v. Gold’n Plump Poultry, Inc., 2007 WL 2780504 at *3 (D.

Minn. Sept. 24, 2007)). “The ‘stricter post-discovery standard’ requires plaintiffs to convince the

court that the factual record reveals putative plaintiffs are still similarly situated to existing

plaintiffs.” Id. (quoting Smith v. Heartland Automotive Services, Inc., 404 F. Supp. 2d 1144, 1149

(D. Minn. Dec. 12, 2005)). Just as with the first step of this analysis, however, the Plaintiffs do not

have to prove the merits of their claim during this second step. Id.

       As noted above, the three main factors to consider in this analysis are “(1) the disparate

factual and employment settings of the individual plaintiffs; (2) the various defenses available to the

defendant which appear to be individual to each plaintiff; and (3) fairness and procedural

considerations.” Burke, 2018 WL 4038115 at *2 (quoting Rousell, 441 Fed. Appx. at 226). The

Court will address each of these factors in turn while also considering whether certification would

lower the Plaintiffs’ costs and efficiently resolve “common issues of law and fact that arose from


                                                  4
    Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 5 of 12 PageID #: 1374



the same alleged activity.” Bouaphakeo, 564 F. Supp. 2d at 892-93 (quoting Kautsch, 2008 WL

294271 at *2 (internal quotations omitted)).

   i.      Disparate factual and employment settings of the individual Plaintiffs

        The Defendant argues that, while the Plaintiffs attempt to connect their factual and

employment settings by simply suing one parent corporation, in reality, the Plaintiffs worked for

four different employers, worked at four different locations, and had separate supervision.

Additionally, the Defendant contends that the employment practices varied at each location, thus

furthering the Plaintiffs’ factual differences. For example, the Defendant argues that each location

had its own methods for time reporting and time management, both of which changed over the time

period relevant to this case. Ultimately, the Defendant asserts that these differences would lead to

multiple “mini trials” to address the individual Plaintiffs’ circumstances throughout a main trial

should the class be certified.

        The Plaintiffs, however, argue that the factual circumstances regarding each hospital’s

management and operational structures were not as disparate and individualized as the Defendant

asserts. For example, the Plaintiffs aver that the Defendant did not merely own the hospitals; rather,

the Defendant and the subsidiary hospitals have a contractual agreement outlining how the

Defendant manages the subsidiary hospitals, including compliance, human resources, legal, and

payroll and benefits. Further, the Plaintiffs argue that the Defendant represented to the Plaintiffs and

other hospital employees in many ways that it was their employer such as through compliance,

employee handbooks, paycheck stubs, policies, and W-2s.

        In Roussell, the Fifth Circuit upheld a district court’s decision to certify a collective action,

albeit after significantly decreasing the size of the class, in an action between waiters and waitresses

and their chain restaurant employer. Roussell, 441 Fed. Appx. 222. The employees in that case

brought an action under the FLSA claiming their employer improperly required them to split their


                                                   5
     Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 6 of 12 PageID #: 1375



tips with “quality assurance” workers who did not otherwise receive tips. Id. at 224-25. The

defendant deposed over fifty plaintiffs and the parties otherwise deposed close to 100 other

individuals during discovery, but the court found the question of coercion, one of the particular

issues in that case, to be too individualized for one case. Id. at 225. As a result, the court decertified

the collective action as it pertained to the 3,556-member class but maintained the class of 55

plaintiffs who had been deposed, finding that they were similarly situated. Id.

        In that case, the court reasoned that the defendant “exaggerates the factual differences among

employees on various shifts and in different departments. If one zooms in close enough on anything,

differences will abound; … but plaintiffs’ claims need to be considered at a higher level of

abstraction.” Id. at 226 (quoting Frank, 2007 WL 2780504 at *4). “There is need for care in

evaluating distinctions among employees, but those distinctions must make a difference relevant to

the legal issues presented.” Id. at 226-27. The court further explained that “the plaintiffs claim [the

defendant] was allowed to call witnesses to rebut the evidence as to all 55 plaintiffs, ensuring that

the plaintiffs could not bury bad facts with the non-testifying plaintiffs.” Id. at 227. Additionally,

the plaintiffs asserted “that after both sides presented their cases, the jury had heard evidence [from]

about 25 of the 55 plaintiffs, or 45 percent, and the court considered evidence on the remainder.”

Id. Ultimately, the court held that a jury in that case was sufficiently informed after hearing evidence

from 45 percent of the plaintiffs. Id.

        In the case at hand, there are three named Plaintiffs and 42 opt-in Plaintiffs. The Defendant

has had the opportunity to depose the named Plaintiffs as well as some of the opt-in Plaintiffs. In

these depositions, the Plaintiffs state their job duties and the standards implemented at their

respective hospitals regarding payment for down time and meal breaks. For example, those deposed

mentioned helping in the emergency room while at the hospitals, transporting patients, and going to

accident scenes. Additionally, the Plaintiffs discussed having exception logs, how they were told to


                                                    6
    Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 7 of 12 PageID #: 1376



use them, and how they used them to keep track of their time at their respective hospitals. The

Plaintiffs also explained how they were paid, either for the full 24 hours, 21 out of the 24 hours, or

19 out of the 24 hours when working a 24-hour shift. The Plaintiffs also explained whether they

questioned their supervisors about their payment structure and why they were not compensated for

certain hours. While their job titles or descriptions might not have been identical, these depositions

indicate that their job similarities were enough to warrant simultaneous consideration. For example,

some Plaintiffs drove ambulances, others worked in the back of the ambulances, and many indicated

helping in other areas of the hospitals when not on calls. Therefore, this Court is of the opinion that

the Plaintiffs’ job descriptions and experiences with exception logs and other payment practices,

while not identical, are not so disparate as to warrant the relief the Defendant requests.

       While the Defendant asserts that factual discrepancies abound on an individual basis, such

as whether employees used exception logs to track their time and how many hours each employee

was paid per shift, the Plaintiffs argue that such inquiries are hospital-specific as opposed to

individual-specific. The Plaintiffs do not dispute the fact that some of them kept track of their down

time in ways that other Plaintiffs did not, but they argue that payroll and exception log practices

were still consistent for the Plaintiffs at each particular hospital. Therefore, while these practices

might have differed across the Plaintiff pool, the Plaintiffs argue that these practices did not change

by the individual but rather changed by the hospital at which they worked. Therefore, this Court

agrees that, at most, the fact finder in this case would be required to consider varying information

from the four hospital locations involved in this case but would not have to look at more than 45

various factual scenarios from each Plaintiff. Looking at this case, even on a hospital-by-hospital

basis would not be so burdensome as to require decertification. Further, the Plaintiffs also assert,

and this Court finds telling, that the Defendant has already produced the payroll evidence necessary

to address the issue of non-payment during the discovery phase of this case. Therefore, this Court


                                                  7
    Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 8 of 12 PageID #: 1377



is of the opinion that any evidence needed to address these arguments must not be so burdensome

as to require individual cases for each Plaintiff because the Defendant has already been able to

produce the pertinent information.

         Considering the Court’s responsibility to also give consideration to “(1) [lowering] costs to

the plaintiffs through the pooling of resources; and (2) [limiting] the controversy to one proceeding

which efficiently resolves common issues of law and fact that arose from the same alleged activity,”

the Court finds that the Plaintiffs’ factual and employment settings present enough similarities to

warrant certification of the collective action. Bouaphakeo, 564 F. Supp. 2d at 892-93 (quoting

Kautsch, 2008 WL 294271 at *2 (internal quotations omitted)). As a result, the Court will next

address the second prong of the certification analysis: whether the Defendant’s defenses require

significant individual inquiry.

   ii.      Various defenses available to the Defendant which appear to be individual to each
            Plaintiff

         The Defendant raises a number of defenses which it argues would require individualized

inquiry and would therefore be inappropriate to be considered in one collective action. Specifically,

the Defendant raises defenses that each putative class members’ down time was not compensable.

Additionally, the Defendant argues that any uncompensated time was permissible as an

uncompensated meal break. The Defendant also lists a number of sub-issues that, it argues, will

likewise require individual inquiry such as: whether each class member expressly or impliedly

agreed to the terms of payment; was not provided adequate sleeping facilities; was interrupted on

less than half of his or her shifts; correctly reported work during his or her down time periods; and

opposed the terms on which he or she was paid. Additionally, the Defendant argues that it will need

to look at the differences in the management and administration of down time, including the timing

of the down time, tracking down time, and the amount of down time the Plaintiffs had.



                                                   8
    Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 9 of 12 PageID #: 1378



       The Plaintiffs respond by arguing that leaving the Plaintiffs’ down time and meal breaks

uncompensated was not proper under the law. It should be noted that neither the applicability of the

sleep/rest or meal break doctrines nor the factual findings of any of the questions listed above are

appropriate questions before the Court at this stage in the proceedings. However, this Court does

not intend to completely disregard the evidence pertaining to these arguments. Evidence from the

“similarly situated” analysis can be applicable in both determining whether opt-in Plaintiffs were

properly notified as well as in deciding the merits of the case. See Swales, 2021 WL 98229 at *8

(“These facts affect whether all of [the defendant’s] independent contractors can be grouped together

for purposes of (later) determining the level of control [the defendant] exercised over their work.

The same facts will also be relevant when (later) deciding the ultimate merits issues. And that’s

okay. In other words, the same evidence will often serve two purposes, and the district court need

not ignore that evidence to avoid using it for the wrong purpose.”) Here, this Court is concerned

with whether the inquiry into the applicability of the sleep/rest and meal break doctrines would be

so individualized as to necessitate decertification of the collective action. Therefore, this Court will

address the evidence tied to those questions to the extent that the evidence shows how extensive the

individual inquiry will be. The regulation for down time compensation reads as follows:

               Where an employee is required to be on duty for 24 hours or more,
               the employer and the employee may agree to exclude bona fide meal
               periods and a bona fide regularly scheduled sleeping period of not
               more than 8 hours from hours worked, provided adequate sleeping
               facilities are furnished by the employer and the employee can usually
               enjoy an uninterrupted night’s sleep. If sleeping period is more than
               8 hours, only 8 hours will be credited. Where no expressed or implied
               agreement to the contrary is present, the 8 hours of sleeping time and
               lunch periods constitute hours worked.

               If the sleeping period is interrupted by a call to duty, the interruption
               must be counted as hours worked. If the period is interrupted to such
               an extent that the employee cannot get a reasonable night’s sleep, the
               entire period must be counted. For enforcement purposes, the
               Divisions have adopted the rule that if the employee cannot get at least


                                                   9
    Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 10 of 12 PageID #: 1379



               5 hours’ sleep during the scheduled period the entire time is working
               time.

29 C.F.R. § 785.22(a), (b). Similarly, the regulation for meal time compensation reads as follows:

               Bona fide meal periods are not worktime. Bona fide meal periods do
               not include coffee breaks or time for snacks. These are rest periods.
               The employee must be completely relieved from duty for the purposes
               of eating regular meals. Ordinarily 30 minutes or more is long enough
               for a bona fide meal period. A shorter period may be long enough
               under special conditions. The employee is not relieved if he is
               required to perform any duties, whether active or inactive, while
               eating. For example, an office employee who is required to eat at his
               desk or a factory worker who is required to be at his machine is
               working while eating.

               It is not necessary that an employee be permitted to leave the premises
               if he is otherwise completely freed from duties during the meal period.

29 C.F.R. § 785.19(a), (b). The most compelling defense the Defendant makes is that the sleep/down

time was not compensable because the Plaintiffs either expressly or impliedly agreed to the

exclusion. Under the sleep/rest doctrine, an employee can expressly or impliedly accept the

exclusion of sleep time. See Ellis v. Viking Enterprises, Inc., 2019 WL 6271784 at *3 (W.D. Tex.

Nov. 22, 2019) (slip copy) (“Courts look for either an express or implied agreement regarding the

exclusion of sleep time.”) (citing Alvarez v. Amb-Trans Inc., 2012 WL 4103876 at *8 (W.D. Tex.

Sept. 17, 2012)). It is the Plaintiffs’ burden to show that there was no agreement allowing such hours

to be uncompensated. Id. (internal citation omitted). The Defendant argues that some of the Plaintiffs

admitted to continuing work despite their knowledge of the pay structure, and thus impliedly

accepted the pay structure. Therefore, the Defendant argues that whether the defense applies requires

extensive individual inquiry so as to warrant separate trials.

       In Alvarez, the plaintiffs brought the suit on behalf of themselves and all others similarly

situated against their employer, Amb-Trans, Inc., as well as other individuals in their official and

individual capacities. Alvarez, 2012 WL 4103876 at *1. The plaintiffs in that case did not file a



                                                  10
    Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 11 of 12 PageID #: 1380



timely motion for collective action and were therefore unable to notify potential class members. Id.

at *9. Although the case did not proceed as a collective action, the Southern District of Texas still

analyzed issues in that case that are similar to the issues here. For example, the court had to

determine whether the three plaintiffs had expressly or impliedly agreed to exclude their sleep/rest

hours from their compensated hours. Id. at *8. In so considering, the court looked to the record,

specifically to the plaintiffs’ deposition testimonies and one of the supervisor’s testimony. Id.

           Again, while this Court will not address whether an express or implied agreement was made

at this time, it must consider whether the applicable evidence would be so individualized as to

necessitate separate trials. Although recognizing that some individual inquiry might be necessary,

following the court’s approach in Alvarez, this Court reasons that even if individual inquiry is

necessary, it is not so burdensome as to require decertification and individual trials. In fact, it would

be more burdensome to require each Plaintiff to bring individual cases for this one defense. The

docket reflects that the total amount of Plaintiffs is 45 individuals, and the Defendant has submitted

deposition testimony from a number of Plaintiffs already in which they address this issue. As such,

the Court finds that just as the parties in Alvarez relied on the deposition testimony of the parties to

determine whether there was an agreement regarding the sleep/rest time, so too can the parties in

this case efficiently and reasonably rely on the deposition testimony in the record without having to

address the issue in separate trials.

    iii.      Fairness and procedural considerations

           In this prong of the analysis, the Court must evaluate “‘whether it can analyze the opt-in

class with a “broad scale approach,”’ keeping in mind the primary objectives of a collective action

under § 216(b): (1) to lower the costs to plaintiffs through the pooling of resources; and (2) to limit

the controversy to one proceeding which efficiently resolves common issues of law and fact that

arose from the same alleged activity.” Johnson v. TGF Precision Haircutters, Inc., 2005 WL


                                                   11
    Case: 3:18-cv-00073-SA-JMV Doc #: 160 Filed: 01/27/21 12 of 12 PageID #: 1381



1994286 at *7 (S.D. Tex. Aug. 17, 2005) (internal citations omitted). Additionally, this Court must

“determine whether it can coherently manage the class in a manner that will not prejudice any party.”

Id. (internal citations omitted). The Court finds that fairness and procedural considerations support

certification of the class. Specifically, certifying this class would both lower the costs to the

Plaintiffs and be the most efficient means of litigation, as holding separate trials for each Plaintiff

would create a significant financial burden. As the Court determined in the first two prongs, the

Plaintiffs in this case are similarly situated, the Defendant’s defenses do not require significant

individual proof as the defenses can be considered on a hospital-by-hospital basis, and the issues are

common issues of law and fact. Any discrepancies in the cases are not so significant as to warrant

separate trials.

                                             Conclusion

        For the reasons fully discussed above, the Defendant’s Motion for Decertification of the

Collective Action [138] is DENIED. It is SO ORDERED on this 27th day of January, 2021.




                                                        /s/ Sharion Aycock
                                                              UNITED STATES DISTRICT JUDGE




                                                  12
